       Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 MELISSA HILL, individually and on
 behalf of others similarly situated,
                                                    CV 18-120-GF-BMM-KLD
                       Plaintiff,
 vs.
                                                  ORDER ADOPTING MAGISTRATE
 LLR, INC. d/b/a/ LuLaRoe, and                       JUDGE’S FINDINGS AND
 LULAROE, INC.,                                       RECOMMENDATIONS
                       Defendants.



        Plaintiff Melissa Hill (“Hill”), on behalf of herself and all others similarly

situated, brought this putative class action against Defendant LLR, Inc. d/b/a/

LuLaRoe and Defendant LULAROE, Inc. (collectively, “LLR”). Hill asserts

claims for conversion, deceit, and violation of the Montana Consumer Protection

Act (“MCPA”). Hill seeks damages for the lost time value of overcharged sales tax

that LLR collected from Hill, along with statutory and punitive damages. LLR
                                            1
     Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 2 of 9



filed a Motion for Summary Judgment and alternative Motion for Partial Summary

Judgment on July 17, 2020. (Doc. 99.)

      United States Magistrate Judge Kathleen DeSoto entered Findings and

Recommendations for LLR’s motion on September 3, 2020. (Doc. 125.) Judge

DeSoto recommends that this Court grant in part and deny in part LLR’s summary

judgment motion: grant summary judgment in favor of LLR on Hill’s claims for

conversion and deceit, and deny summary judgment to LLR on Hill’s MCPA

claim. (Doc. 125 at 14.) LLR objected to the portion of Judge DeSoto’s Findings

and Recommendations pertaining to the MCPA claim, arguing that Judge DeSoto

misinterpreted Montana law as to the threshold “ascertainable loss” showing

requirement for individual complainants asserting an MCPA claim. (Doc. 127.)

      This Court reviews de novo those Findings and Recommendations to which

a party timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error

the portions of the Findings and Recommendations to which the party did not

specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a

rehashing of the same arguments set forth in the original motion, however, the

Court will review the applicable portions of the Findings and Recommendations

                                         2
     Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 3 of 9



for clear error. Rosling v. Kirkegard, 2014 WL 693315, *3 (D. Mont. Feb 21,

2014). Clear error exists if the Court is left with a “definite and firm conviction

that a mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427

(9th Cir. 2000) (citations omitted). LLR’s objection reasserts the same arguments

made before Judge DeSoto in her summary judgment determination; therefore, we

review the objected-to portion of the Findings and Recommendations for clear

error.

         The MCPA provides that “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce are unlawful.”

Mont. Code Ann. § 30-14-103. To proceed on an individual claim under the

MCPA, plaintiffs must show that they suffered “any ascertainable loss of money or

property, real or personal.” Mont. Code. Ann. § 30-14-133(1). “In applying the

terms in the MCPA, the statute is to be ‘liberally construed.’. . . Consistent

therewith, . . . an ‘ascertainable loss of money and property’ does not require a

showing of ‘actual damages.’” Bratton v. Sisters of Charity Leavenworth Health

Sys., Inc., 461 P.3d 127, 134 (Mont. 2020) (citations omitted).

         LLR operates a multi-level marketing company that sells clothing through

independent retailers in all fifty states. The company began levying taxes on

consumers in April 2016 based on retailer location, regardless of the delivery

                                           3
     Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 4 of 9



location of the products. This policy resulted in LLR improperly taxing customers

who resided in states with no sales tax. Judge DeSoto’s Findings and

Recommendations aptly characterized the crux of the present litigation—LLR’s

practice of systematically overcharging sales tax on consumers in tax-free

jurisdictions which resulted in injury to those consumers. (Doc. 125 at 3.)

      LLR eventually issued refunds to its customers in tax-free states, including

Hill, whose purchases had been taxed improperly. At the time, LLR believed that

the refunds reflected only the amounts that it improperly had charged without any

interest or other damages added. Hill then filed the present action on behalf of

herself and putative class members. LLR later realized that the money it refunded

to Hill was actually in excess of the combined amount of taxes Hill paid and any

interest which accrued as a result of the improperly charged funds. LLR claims that

this repayment to Hill of the taxed amount plus interest expels any ascertainable

loss suffered by Hill, thereby defeating her claim under the MCPA. LLR cites the

recent Montana Supreme Court decision in Bratton as decisive of the issue in the

present case. 461 P.3d at 134.

      Bratton involved a defendant overcharging a plaintiff $27.75 for certain

medical services, that resulted in the plaintiff’s temporary deprivation of her

money. Id. at 129. The defendant refunded the money to the plaintiff in the form of

                                          4
     Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 5 of 9



two prepaid MasterCard debit cards. The plaintiff sued, alleging the defendant’s

method of refund—the issuance of the prepaid debit cards—violated the MCPA.

The court disagreed, holding that the plaintiff “ha[d] not demonstrated any injury

in the refund process employed by [the defendant].” Id. at 135 (emphasis added).

As a result, the plaintiff’s claim under the MCPA was properly dismissed because

of the plaintiff’s failure to show an ascertainable injury that occurred as a result of

the defendant’s process of issuing refunds.

      Judge DeSoto found, and this Court agrees, that the plaintiff’s claim under

Bratton was distinguishable from Hill’s present claim. Unlike the plaintiff in

Bratton, who took issue with the defendant’s method of issuing refunds, Hill

asserts that the billing process itself, and the temporary deprivation of her money,

is the source of Hill’s ascertainable injury under the MCPA.

      The Ninth Circuit recently determined that “the temporary deprivation of

money gives rise to an injury in fact for purposes of Article III standing,” and that

compensation for loss of use of money should be provided “through either an

award of damages or the payment of prejudgment interest.” Van v. LLR, 962 F.3d

1160, 1164 (9th Cir. 2020). Van involved the same defendant, LLR, sued by an

Alaskan plaintiff for the same overcharging of sales tax. The facts in Van differ,

however, in that LLR refunded the plaintiff only the money she was wrongfully

                                           5
     Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 6 of 9



charged and did not provide the interest owed—$3.76—for the withheld funds. Id.

at 1161. The Ninth Circuit concluded that the plaintiff’s injury in Van did not

disappear upon reimbursement of the withheld funds and quoted an Eleventh

Circuit decision: “The inability to have and use money to which a party is entitled

is a concrete injury. [The plaintiff]’s harm cannot be remedied by simply receiving

the amount owed—it requires something more to compensate for the lost time, like

interest.” Id. at 1163 (quoting MSPA Claims 1, LLC v. Tenet Fla., Inc., 918 F.3d

1312, 1318 (11th Cir. 2019)). The Ninth Circuit reaffirmed “the firmly established

principle that tort victims should be compensated for loss of use of money—

through either an award of damages or the payment of prejudgment interest.” Van,

962 F.3d at 1164; see also West Virginia v. United States, 479 U.S. 305, 310 n. 2

(1987) (“Prejudgment interest serves to compensate for the loss of use of money

due as damages from the time the claim accrues until judgment is entered, thereby

achieving full compensation for the injury those damages are intended to

redress.”).

      This Court agrees, somewhat reluctantly, with Judge DeSoto that Ninth

Circuit precedent recognizes that the temporary deprivation of money represents an

ascertainable injury. LLR temporarily deprived Hill of money, and that deprivation

presents an ascertainable injury under the MCPA. The Court’s reluctance arises

                                          6
     Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 7 of 9



from the facts presented here. LLR improperly collected sales tax from Hill based

on a false presumption regarding the location of the retailer compared to the

location of the consumer. Hill later received a surplus refund covering both the

amount she had been overcharged in sales tax and interest on the temporary

deprivation. Although the refund was mistakenly in excess of the amount collected

in tax, LLR has since calculated the interest, from the date the funds were

improperly received to the date the funds were returned to Hill, as totaling $7.29.

This interest amount was more than covered in the refund that Hill received from

LLR, which, notably, occurred before Hill’s filing of the present suit.

      Hill’s claim under the MCPA may proceed, and at the conclusion, if Hill is

successful, LLR could be liable for prejudgment interest (calculated from the time

Hill overpaid sales tax up to the court’s entry of final judgment), Hill’s attorney

fees (Mont. Code Ann. § 30-14-133(3)), and “up to three times the actual damages

sustained” by Hill (Mont. Code Ann. § 30-14-133(1)). This result means that no

matter what steps LLR took to remedy its error in improperly collecting sales tax

before initiation of these proceedings, including reimbursement of the withheld

amount plus interest, it must still resign itself to inevitable litigation and costs

associated with that litigation, incurred both by LLR in defending the suit and by

Hill in prosecuting it. This result, although technically within the bounds of the

                                            7
     Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 8 of 9



letter of the law, seems outside the spirit of the MCPA to hold accountable those

entities engaging in unfair practices which “offends established public policy and .

. . [are] either immoral, unethical, oppressive, unscrupulous or substantially

injurious to consumers.” Morrow v. Bank of America, N.A., 324 P.3d 1167, 1184

(Mont. 2014).

      The Court reviewed for clear error Judge DeSoto’s Findings and

Recommendations regarding Hill’s claim under the MCPA. Having found no error,

accordingly, IT IS HEREBY ORDERED that Judge DeSoto’s Findings and

Recommendations (Doc. 125) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that LLR’s Motion for Summary Judgment

(Doc. 99) is GRANTED IN PART and DENIED IN PART as follows:

      1. LLR’s Motion for Summary Judgment (Doc. 99) is DENIED as to Hill’s

         claim under the MCPA;

      2. LLR’s Motion for Summary Judgment (Doc. 99) is GRANTED as to

         Hill’s claim for conversion; and

      3. LLR’s Motion for Summary Judgment (Doc. 99) is GRANTED as to

         Hill’s claim for deceit.




                                          8
Case 4:18-cv-00120-BMM-KLD Document 129 Filed 10/05/20 Page 9 of 9



 DATED this 5th day of October, 2020.




                                 9
